Citation Nr: 1122417	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-22 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to an initial compensable evaluation for chondromalacia of the right knee, prior to July 16, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia of the right knee, from July 16, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for low back strain with an evaluation of 10 percent effective January 7, 2003.  That decision also granted service connection for chondromalacia of the right knee with a noncompensable evaluation effective January 7, 2003 and a 10 percent evaluation effective July 16, 2004.

In September 2010, a Video Conference hearing before the undersigned Veterans Law Judge was held at the RO.  A transcript of that hearing is of record.

The Board notes that additional evidence was received subsequent to the last Supplemental Statement of the Case issued in May 2010.  A waiver of the RO's initial consideration of this evidence was provided on the record during the above mentioned Video Conference hearing.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's low back strain has been characterized by pain and forward flexion limited to 80 degrees at worst; the combined range of motion of the thoracolumbar spine was not limited to 120 degrees or less; and there is no objective evidence of muscle spasms.

2.  During the entire period of this appeal, the Veteran's chondromalacia of the right knee was manifested by pain, with flexion limited by pain to 110 degrees and with full extension; recurrent subluxation or lateral instability in the right knee was not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  Prior to July 16, 2004, the criteria for an evaluation of 10 percent for chondromalacia of the right knee have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (2010).

3.  The criteria for an evaluation in excess of 10 percent for chondromalacia of the right knee have not been not met at any time during the course of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In January 2003 and October 2007 letters, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter and the October 2007 letter also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

In any event, the appeal regarding the claims for higher initial ratings stems from the original award of service connection for low back strain and chondromalacia of the right knee.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, the reports of VA examinations, VA treatment records, private treatment reports, and hearing testimony.

The Board notes that the Veteran has reported that he underwent right knee surgery in September 2004.  In the October 2007 notice letter, the Appeals Management Center noted that the Veteran indicated that he received bilateral knee surgery in 2004 and requested that he send any medical reports that he had or complete and return an attached VA Form 21-4142, Authorization and Consent to Release Information, to authorize the release of information from any doctors and/or hospitals concerning any treatment he received.  The Veteran did not respond.  Thus, the Board will consider the appeal based on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

I. Low Back Strain

Initially, the Board notes that the Rating Schedule has been revised with respect to evaluating disabilities of the spine.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the rating decision on appeal assigned an effective date of January 7, 2003 for the award of service connection for the Veteran's low back strain, both the former and revised schedular criteria will be considered.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the effective date of the change in the regulation, the Board can apply only the prior version of the regulation.  VAOPGCPREC 3-00.

Under the prior version of Diagnostic Code 5295, lumbosacral strain with slight subjective symptoms only warranted a 10 percent evaluation.  A 20 percent evaluation was indicated where there was evidence of lumbosacral strain with muscle spasm on extreme forward bending, or a unilateral loss of lateral spine motion in the standing position.  A 40 percent evaluation was indicated where there was evidence of severe lumbosacral strain, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes or narrowing or irregularity of the joint space, or with some of the aforementioned characteristics accompanied by abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  Alternatively, the Veteran's lumbosacral strain could be rated based on limitation of motion.  Under Diagnostic Code 5292, a 10 percent evaluation was assigned for slight limitation of motion, 20 percent for moderate limitation of motion and 40 percent for severe limitation of motion.  38 C.F.R. § 4.71a (2002).

Effective September 26, 2003 the General Rating Formula for Diseases and Injuries of the Spine is applicable in evaluating the Veteran's lumbosacral strain.  38 C.F.R. § 4.71a (2010).  The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).  Note (1) provides that any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id.  Note (2) provides that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.   Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

Turning to the evidence, the service treatment records show that the Veteran reported complaints of back pain, although limitation of motion was not found upon physical examination.  

The Veteran was provided with a VA general medical examination in May 2003.  The Veteran reported that he felt a tightness in his lower back which he felt was from being off balance from his feet.  He denied having any radiation down his legs, numbness, or tingling.  He denied having had any trauma to the back.  The Veteran was unemployed.  Prior to service he worked as a tree cutter, but due to several physical conditions, including his back problem, he was unable to perform that type of manual work.  

Upon physical examination, the back had no costovertebral angle tenderness.  Range of motion measurements of the lumbar spine were forward flexion to 80 degrees, extension to 20 to 30 degrees, lateral bending to the right and left to 35 degrees, and right and left rotation to 45 degrees.  Reflexes in the lower extremities were 2+ bilaterally.  Straight leg testing was negative upon active and passive examination.  There were no motor or sensory deficits.  Gait was within normal limits.  X-rays of the lumbosacral spine showed normal alignment of the vertebral bodies.  There was no evidence of degenerative disc disease visualized on that study.  The assessment included mechanical low back pain, with normal X-rays and no neurological problem or decreased range of motion found on physical examination.  

The Veteran was provided with another VA examination in October 2008, during which the claims file was reviewed.  The Veteran reported having pain in the lower back at all times, which he described as a dull stiffness at a level of 2-3/10.  If he moves a certain way he will get sharp, fleeting pain.  This pain will be 10/10 when it occurs.  There was no radiation of pain.  The Veteran endorsed having stiffness in the back at all times.  He denied having any weakness.  With regards to treatment, the Veteran indicated that he used stretching exercising and swimming.  He would swim 4 times per week, and if he did not swim he would get stiff.  He said that the swimming helped tremendously.  He would swim for approximately 10 to 20 minutes depending on his breathing, but he was not able to swim laps like he did when he was on the swim team.  He related that physical therapy was not effective.  It would make the pain much worse and he would need to lie in bed.  The Veteran denied having periods of flare-up or associated features or symptoms.  He walked unaided, without the use of a cane, crutches, a walker, or a brace.  He was able to walk 500 feet comfortably.  The Veteran was not unsteady but reported falling 2 to 3 times, and said that he usually will catch himself.  He denied having any direct trauma.  He denied having any surgery.  The effect of the condition on the Veteran's mobility was that he had difficulty with transfers.  There was no effect on the activities of daily living.  With regards to his usual occupation, the Veteran had pain with bending and squatting.  The Veteran's recreational activity affected was swimming.  There was no effect on driving, but the Veteran needed to have a car that will allow him to push the seat back.  A tempurpedic bed did make a difference.

Upon physical examination, the Veteran ambulated with a limp favoring the right lower extremity.  His gait was guarded and there was a sight list to the left.  He used no assistive devices.  There was bilateral paraspinal tenderness.  There were no neurological abnormalities with regards to the lumbar spine.  The Veteran could ambulate without assistance.  There was no scoliosis or increased lordosis or kyphosis noted.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  No ankylosis was present.  Inspection revealed normal spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion.  Heel and toe and tandem walks were positive, the lower extremities had positive proprioception, and right straight leg raise was negative at 60 degrees.  The Veteran had positive sensation with monofilament, light touch, pain, temperature, vibration, and decreased vibration and temperature in the right lateral calf area.  

There was objective evidence of painful motion of the thoracolumbar spine but no objective evidence of spasm, weakness, tenderness, or incoordination.  Range of motion measurements revealed forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees with pain at 30 degrees, right lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 30 degrees with pain at 30 degrees, left lateral flexion from 0 to 30 degrees, and left lateral rotation from 0 to 30 degrees with pain at 30 degrees.  With regards to the DeLuca factors,  the joint was painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 2 to 3 repetitions.  There was no muscle spasm, but examination was positive for guarding and localized tenderness with preserved spinal contour.  There was also abnormal gait, which the examiner indicated was due to the Veteran's knee problems.  The examiner further noted that there were no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.  The impression of lumbosacral spine X-rays was of a normal lumbar spine.  The diagnosis was of lower back strain, which caused mild to moderate functional loss or limitations.  

VA treatment records dated since 2003 reveal a history and current complaints of back pain and indicate that the Veteran received pain medication for several conditions, including his back pain.  Range of motion measurements and other objective findings were not provided with regards to the Veteran's lumbar spine.

The Veteran provided testimony during the September 2010 Video Conference hearing before the undersigned Veterans Law Judge.  He testified that he can no longer do triathlons or lift weights, so he swims to remain active and because it is therapeutic for his conditions.  He said that he had become very dependent on pain medication and that he is not able to be as active as he had previously been.  He indicated that he cannot do many of the activities that he would like to do with his kids.  He also said that he has been unable to obtain employment as a tree arborist, which was his pre-military occupation, because of his service-connected disabilities.  He said that his back gets aggravated quite easily.  He said that if he bends over it is hard for him to get back up because his back gets stuck.  The Veteran testified that he gets muscle spasms quite frequently in the back.  He also said that it is a radiating pain unless he moves quickly, and then the pain is like a lightning bolt.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's low back strain is appropriately evaluated as 10 percent disabling under both the old and new rating criteria.  On the May 2003 VA examination, the Veteran's motion was only slightly limited, with 80 degrees of forward flexion, 20 to 30 degrees extension, 35 degrees of lateral bending and 45 degrees of rotation.  Neurological examination was normal and the Veteran denied having any radiation down his legs, numbness, or tingling.  X-ray of the lumbar spine was normal.  While the Veteran reported tightness in his back, muscle spasms were not shown.  The 10 percent rating assigned contemplates slight subjective symptoms only or slight limitation of motion.  The evidence does not reflect objective evidence of muscle spasms or moderate limitation of motion to support a higher evaluation under Diagnostic Codes 5292 or 5295 (2002). 

Moreover, with respect to the revised criteria, the May 2003 and October 2008 VA examinations do not reflect forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  As noted above, the Veteran's forward flexion has been limited to 80 degrees at worst.  During the October 2008 examination, the Veteran had full range of motion in all directions, with pain at 30 degrees during extension, right lateral rotation, and left lateral rotation.  However, range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 2 to 3 repetitions.  Although there was bilateral paraspinal tenderness and guarding in October 2008 upon physical examination, there was no objective evidence of spasm, weakness, tenderness, or incoordination.  Further, the examiner found normal spine, limbs, posture and gait, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion.  The examiner indicated that the abnormal gait was due to the Veteran's knee problems.  Moreover, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not demonstrate pain or additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 (2010).

As for separate evaluations of the chronic orthopedic and neurologic manifestations associated with his low back strain, there are no additional described neurologic manifestations that would warrant a compensable rating if rated separately.  Neurological examination evaluation was normal during the May 2003 VA examination, and he had full motor strength at the October 2008 VA examination.  While there was some decreased sensation to vibration and temperature in the right lateral calf area, there was normal sensation to monofilament, light touch, and pain.  To the extent such decreased sensation is attributable to the Veteran's low back strain, in the absence of any radiographic abnormality of the spine, such findings, in the face of normal motor strength and otherwise normal sensation do not rise to a level consistent with mild incomplete paralysis.  Thus, additional separate neurological ratings are not warranted.  38 C.F.R. §§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1); 4.124a, Diagnostic Code 8520.  Moreover, as noted above, the medical evidence shows the Veteran does not suffer from degenerative disc disease.  Accordingly, the rating criteria pertaining to intervertebral disc syndrome are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002), 5243 (2010).

While the Veteran has reported subjective complaints including pain and spasm, the objective medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  Thus, the currently assigned initial 10 percent evaluation adequately addresses the Veteran's complaints and symptomatology, and is appropriate for the entire appeal period.  See Fenderson, supra.

II.	Chondromalacia of the Right Knee

The Veteran contends that he is entitled to a higher initial rating for his chondromalacia of the right knee.  Such disability has been rated as noncompensable prior to July 16, 2004, and as 10 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Arthritis due to trauma, substantiated by X-ray findings, will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Normal ranges of motion of the knee are to 0 degrees in extension and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2010).

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees; a 10 percent evaluation if flexion limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees; a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if extension is limited to 30 degrees; and a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is knee impairment with slight recurrent subluxation or lateral instability; a 20 percent rating when there is knee impairment with moderate recurrent subluxation or lateral instability; or a 30 percent evaluation for knee impairment with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Turning to the evidence, the Veteran underwent a VA general medical examination in May 2003.  He reported that he felt crunching in the knee daily and occasional stiffness.  He denied having any locking, instability, effusions, warmth, or erythema.  The Veteran was unemployed.  Prior to service he worked as a tree cutter, but due to several physical conditions including his knee, he was unable to perform that type of manual work.  Upon physical examination, the right knee had flexion to 140 degrees with crepitus.  Extension was full to 0 degrees.  There was a negative result on Lachman's and anterior and posterior drawer tests.  McMurray's test was positive for lateral meniscus.  The Veteran's gait was within normal limits.  X-rays of the right knee demonstrated no evidence of fracture, dislocation, degenerative changes, or acute bony abnormality.  There was no joint effusion noted and the soft tissues were unremarkable.  The impression was of an unremarkable view of the knee.  The assessment was of knee pain.  The examiner stated that no degenerative joint disease was noted on the films, however, the Veteran subjectively had complaints of knee pain more consistent with meniscal involvement.  

Private treatment records reveal that the Veteran underwent an orthopedic evaluation in July 2004.  He reported that he was doing various construction work at that time.  He complained of significant ongoing knee pain, mostly anteriorly.  He could not run, squat or lift very much and had pain going up and down stairs.  Upon physical examination, his knee showed significant patellofemoral malalignment with lateral deviation and crepitance in the subpatellar area.  He had slight varus alignment and internal rotation to his lower extremities.  X-rays of the right knee revealed patellofemoral malalignment and nonunited lateral ossicle.  The impression was of chronic chondromalacia patella with patellofemoral malalignment of the right knee.  Magnetic resonance imaging (MRI) of the right knee revealed bipartite patella with abnormal marrow edema in the superolateral aspect of the patella with a small amount of fluid noted within the synchondrosis, possible thinning and irregularity of the cartilage overlying the small bipartite fragment.  The impression was grade 3-4 chondromalacia patella lateral facet.

The Veteran was provided with another VA examination in October 2008, during which the claims file was reviewed.  The Veteran endorsed constant pain in the right knee.  The pain on an average day was at a level of 6/10.  The cold months aggravate the pain level and increase it to 8/10.  The pain is a stiff, sharp pain.  The Veteran endorsed weakness and stiffness and said that the knee feels like it gets stuck.  He denied locking.  He reported edema at all times.  The Veteran denied heat and redness.  He also endorsed instability and giving way approximately 12 times per year.  He reported falling 2-3 times and said that he usually will catch himself.  He also reported fatigability and lack of endurance.  The Veteran was able to walk 500 feet comfortably and was unable to walk through the mall.  He will take the elevator instead of the stairs.  He was able to stand for approximately 10 minutes before he would need to sit and shift his weight.  He was able to sit comfortably as long as he could move his knee and extend the knee.  He could not sit in cramped quarters.  The right foot would fall asleep if he could not stretch.  Once he stretched, the knee numbness would resolve after approximately 1 to 2 minutes.  Treatments included icing daily and more frequently in the winter; a knee wrap, which was not effective; physical therapy prior to and after the surgery, which was not effective in controlling the symptoms; pain medications as needed, which would bring the pain level down to a tolerable level most of the time; and swimming, which was effective.  

The Veteran also reported periods of flare-ups which were worse in the winter months.  The symptoms were also worse in the morning with stiffness.  The pain level during a flare-up was 8-9/10 and flare-ups occur 1-2 times per day.  The pain during such episodes was sharp.  Precipitating factors were trauma to the right knee, increased activity, walking up an incline, changes in the weather, and cold damp weather.  Alleviating factors were to ice the knee daily for 30 to 40 minutes until the Veteran's skin is numb, rest, and pain medication, which is effective in decreasing the symptoms.  The Veteran reported that flare-ups resulted in 40 to 60 percent of additional limitation of motion or functional impairment.  He denied the use of crutches, a brace, a cane, or corrective shoes.  He reported having undergone right knee arthroscopic surgery with a private physician in approximately 2003.  The surgery was not successful and the Veteran needed to have open surgery to remove scar tissue and the right knee cap fracture.  The Veteran denied any episodes of dislocation or recurrent subluxation.  He endorsed inflammatory arthritis with pain and edema.  

With regards to the effects of the condition on the Veteran's usual occupation and daily activities, the Veteran was physically unable to continue after service with his profession as a tree climber.  He was sent to vocational rehabilitation to obtain a tractor trailer license but had to stop this profession due to the knee pain getting much worse.  He is no longer able to drive the tractor trailers, as getting in and out of the trucks and pushing the heavy pedals would aggravate the symptoms, as would sitting for any length of time.  At that time, the Veteran was employed teaching troubled children automotive mechanics for 35 hours per week.  He worked for a private school.  He stated that he took a cut in pay with this new job.  He had some difficulty doing this job due to standing and walking, but he was able to sit at his desk when he had to.  The right knee disability had no effect on the Veteran's activities of daily living.  The examiner indicated that the Veteran was right footed and had no prosthesis.  

Upon physical examination, the Veteran ambulated with a limp favoring the right lower extremity.  His gait was guarded and he had a slight list to the left.  He used no assistive devices.  The Veteran had no lower extremity ulcerations, varicosities, erythema, tremor or deformity.  The lower extremities also had no joint laxity, muscle atrophy, or fibrous or bony residual of fracture.  There was no ankylosis.  Upon neurological examination, muscle strength and lower extremity reflexes were normal.  The Veteran ambulated without assistance.  The examiner noted functional limitations on standing and walking.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.  No ankylosis was present.  The right knee was 1/2 inch larger than the left.  There was moderate crepitus.  The examiner also found objective evidence of painful motion with grimacing and turning away, edema, effusion, tenderness laterally and above the patella, and guarding of movement.  There was no objective evidence of instability, weakness, redness, heat, abnormal movement, or incoordination.  Range of motion measurements of the right knee indicated that flexion was from 0 to 110 to 120 degrees, with pain at 110 to 120 degrees, and extension was full at 0 degrees.  With regards to stability, varus/valgus testing was normal.  In addition Lachman's test, anterior and posterior drawer test, and McMurray's test were negative.  With regards to the DeLuca factors, joint motion was painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use with 2-3 repetitions.  

The impression of right knee X-rays was of degenerative changes.  The diagnoses were of right knee degenerative joint disease as confirmed by imaging and chondromalacia patella lateral facet.  The examiner noted mild to moderate functional loss or limitations.  The examiner also noted that the Veteran had to change his career upon separation and he could no longer do what he was trained to do in vocational rehabilitation due to the knee pain.  

The Veteran testified during the September 2010 hearing before the undersigned Veterans Law Judge that he can no longer do triathlons or lift weights, so he swims to remain active and because it is therapeutic for his conditions.  He stated that the he has a difficult time sleeping and he is very stiff in the morning.  He said that he had become very dependent on pain medication and that he is not able to be as active as he had previously been.  He indicated that he cannot do many of the activities that he would like to do with his kids.  The Veteran testified that sitting for ten or fifteen minutes causes him to get stiff, and walking or an event like a fair will require him to ice his knee and rest on the couch for a day and a half.  He also said that he has been unable to obtain employment as a tree arborist, which was his pre-military occupation, because of his service-connected disabilities.  He indicated that he receives cartilage injections to help with the pain, which is effective for a short period of time.  He stated that his knee sometimes gives out because of the pain and that physical activities will cause the swelling and pain to increase.  He said that if he bends over it is hard for him to get back up.  

VA treatment records dating since 2003 show that the Veteran has had ongoing complaints of right knee pain and was found to have arthralgia of the right knee and osteoarthritis of the right knee.  Range of motion was generally reported to be within normal limits.  There was tenderness of the medial joint line and inferior to the patella, but no effusion or warmth.  The ligaments were intact and McMurray's and patellofemoral compression tests were negative.  A November 2004 VA treatment record indicates that the Veteran had bilateral knee surgery in September 2004 with a private treatment provider.  The Veteran reported that at that time, he had a different type of pain, post operative pain.  The Veteran's right knee treatments have included pain medication, injections, and physical therapy.

In light of the evidence of record and applicable law and giving the Veteran the benefit of the doubt, the Board finds that the evidence supports a conclusion that the Veteran's chondromalacia of the right knee symptomatology more nearly approximates an initial rating of 10 percent prior to July 16, 2004.  See 38 C.F.R. § 4.7.  While the evidence does not reflect degenerative arthritis established by X-ray findings prior to July 2004, an MRI of the right knee in July 2004 confirmed the presence of chondromalacia patella in the right knee.  The Veteran reported knee pain on the 2003 VA examination, and an objective finding of crepitus was noted.  After resolving all doubt in the Veteran's favor, the Board finds such evidence establishes that the Veteran's right knee symptomatology more nearly approximates the 10 percent rating criteria during that time period when considering the subjective complaints and objective findings.  Thus, the assignment of a 10 percent rating for chondromalacia of the right knee is warranted since the award of service connection on January 7, 2003.

However, the evidence of record does not support an evaluation in excess of 10 percent for chondromalacia of the right knee at any time during the course of this appeal.  The objective findings of record do not reflect limitation of motion of the right knee to 30 degrees of flexion or 15 degrees of extension to warrant a rating in excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2010).  In this regard, the Veteran's right knee flexion has been shown to be, at worst, 110 to 120 degrees, with pain at 110 to 120 degrees.  Extension in the right knee was full, to 0 degrees.  Indeed, his ranges of motion during the course of this appeal do not support compensable ratings under Diagnostic Codes 5260 and 5261.  Thus, the 10 percent rating presently assigned already takes into account his painful motion in the right knee.  Further, while during the October 2008 VA examination joint motion was painful on motion, the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following 2-3 repetitions.  Thus, the medical evidence of record does not demonstrate additional limitation of motion in response to repetitive motion that would support an increased evaluation.  See DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45 (2010).

While VA's General Counsel has held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint, as the Veteran's ranges of motion in the right knee do not support compensable ratings, separate ratings for flexion and extension are not warranted for the Veteran's right knee disability.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

Additionally, a higher rating or separate rating for instability of the right knee is not warranted under Diagnostic Code 5257.  During the May 2003 examination, the Veteran denied having any instability.  While he has indicated that the knee feels like it gets stuck and he has endorsed weakness, instability, and giving way, and there are clinical findings of crepitus and tenderness, objective testing has revealed that his knee is stable, and subluxation has not been shown.  Accordingly, a higher rating under Diagnostic Code 5257 is not warranted.  Additionally, as there is no objective evidence of instability or subluxation, separate ratings based on arthritis and instability are not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 
9-98.  

Finally, the evidence does not establish that the Veteran suffers from dislocated semilunar cartilage or malunion or nonunion of the tibia and fibula.  Thus, higher ratings under Diagnostic Codes 5258 and 5262 are not warranted.  38 C.F.R. § 4.71a.

In summary, the Board finds that the objective medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right knee disability.  Thus, while the evidence supports an evaluation of 10 percent for the Veteran's chondromalacia of the right knee prior to July 16, 2004, the preponderance of the evidence is against the claim for a rating in excess of 10 percent at any time during the course of this appeal.  See Fenderson, supra.

      III.	Other Considerations

The Board has also considered whether the Veteran's low back strain and chondromalacia of the right knee presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, although the Veteran reports that his low back and right knee disabilities prevent him from doing certain jobs, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

An initial evaluation in excess of 10 percent for low back strain is denied.

An initial evaluation of 10 percent for chondromalacia of the right knee beginning January 7, 2003 is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia of the right knee is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


